Title: From George Washington to Major General Philemon Dickinson, 23 June 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dr Sir
                        Hopewell Township [N.J.] near the Baptist meeting houseJune 23 1778 ½ past 7 O’clock P.M.
                    
                    I have been favd with your two letters both of to-day—One of them is dated at 11—the other at 2 O’clock.
                    As soon as this comes to hand [(]if you have not done it before) I wd beg of you to send me as full and explicit an acct of the enemies present position as you can possibly obtain. I would wish to recei[v]e it before morning, as it will be a matter of great influence in directing my movements.
                    Inclosed is a letter to Gen. Arnold which I beg you will seal & forward by an express. I am &c.
                    
                        G.W.
                    
                